Citation Nr: 0331174	
Decision Date: 11/12/03    Archive Date: 11/17/03	

DOCKET NO.  01-02 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 until July 
1979.  His military occupational specialty was field radio 
operator and his DD Form 214 indicates that he had no 
foreign or sea service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which denied the claim pending 
appeal, and additional claims.  Following adoption of the 
Veterans Claims Assistance Act (VCAA) the RO readjudicated 
the issue on appeal and other issues in October 2001.  

The veteran has perfected his appeal on the issue of newness 
and materiality to reopen a service connection claim for 
bilateral hearing loss.  The veteran submitted notices of 
disagreement on the RO's denial of service connection for 
tinnitus, bilateral carpal tunnel syndrome, and visual 
impairment but the statement of the case on these issues was 
not issued by the RO until January 2003.  The RO notified 
the veteran that it was necessary that he file a substantive 
appeal to perfect appeal of these additional issues to the 
Board, but the veteran has not submitted a substantive 
appeal as to these issues at the time of the issuance of 
this opinion.  Accordingly, the Board has no jurisdiction 
over these additional issues.  38 C.F.R. § 20.200 (2003)


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  In March 1990, the Board denied service connection for 
bilateral hearing loss on the basis that left ear hearing 
loss was demonstrated at enlistment and did not undergo any 
increase in severity during service, and that right ear 
hearing loss for VA compensation purposes was not 
demonstrated at any time during or after military service.  

3.  Evidence added to the record since the March 1990 Board 
decision is new in that it was not previously of record and 
it is significant and must be considered to fairly decide 
the merits of the veteran's claim.  

4.  Bilateral hearing loss was documented in the service 
enlistment examination, no increase in severity of hearing 
loss for either ear was shown during or for years after 
service.  

5.  Current bilateral hearing loss is not competently 
related to any incident injury or disease of active service, 
and has been competently related to causes other than 
military service.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 7104 
(West 2002); 38 C.F.R. § 3.356 (2003).  

2.  Bilateral hearing loss was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1111, 1131, 
1153, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

A review of the record reveals that the RO has complied with 
the duties to assist and notify in the issue presented for 
appellate review.  Following the veteran's initial claim to 
reopen, the RO notified him in August 1999 of the evidence 
necessary to substantiate his claim including evidence which 
would be considered new and material.  The veteran was again 
so notified by the RO in October 1999 and January 2000.  He 
was told what evidence VA would collect and what evidence he 
was responsible to submit.  In August 2000, the RO issued a 
rating decision which denied reopening his claim and 
explained the reasons and bases therefor.  In December 2000, 
the RO issued a statement of the case with the laws and 
regulations governing new and material evidence and again 
explained the basis for the denial of his claim.  

In January 2001, the veteran was provided notification of 
VCAA, the evidence already on file, and the evidence that 
was necessary that he submit.  In October 2001, the veteran 
was again notified of VCAA and the duties to notify and 
assist.  He was notified of all evidence collected and what 
had been done to help him with his claim, and of what 
evidence that he should submit and was told that the RO 
would collect on his behalf any evidence he might reasonably 
identify which had not already been collected.  The RO 
readjudicated this decision in October 2001, following the 
adoption of VCAA.  The veteran was provided an opportunity 
to testify at a hearing at the RO in April 2001.  He was 
provided two VA examinations in May 2002, the latter of 
which included a review of the claims folder and request for 
opinion consistent with 38 U.S.C.A. § 5103A (d)(2).  The 
veteran was provided another statement of the case in 
January 2003 which included a recitation the laws and 
regulations governing VCAA and which again explained the 
basis of prior denials of his claim.  The Board finds that 
VA has complied with VCAA and the duties to assist and 
notify.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Although the veteran was most recently notified that he 
should submit any new evidence within a 60-day period, this 
notice was posted in October 2001, over two years before the 
issuance of this decision, and over two years after the RO 
initially commenced development of this case in August 1999.  
The RO continued to develop this claim well after the 60-day 
period referred to in October 2001 by providing the veteran 
two VA examinations in May 2002, and attempting to obtain 
private medical records in September 2002.  The issue in 
this appeal has been in development from August 1999 until 
the case was certified to the Board by the RO in September 
2003, a period of over four years.  The veteran has been on 
notice of the evidence necessary to substantiate his claim 
since the claim was last denied by the Board in March 1990.  
The Board concludes that there is no reasonable possibility 
that any further assistance would aid in substantiating the 
veteran's claim.  Under these circumstances, the Board can 
find no prejudice to the veteran in now deciding this 
appeal, rather than remanding the case to the RO to offer 
additional time to produce evidence.  See Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993)  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 1131.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A veteran is 
presumed to be in sound condition when enlisted for military 
service, except as to defects, infirmities or disorders 
noted in examination reports at entrance into service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).   

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service.  Clear and 
unmistakable evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation, however, 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all of 
the evidence of record.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a)(b).  

For VA compensation purposes, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, and 
4,000 Hertz is 40 decibels or greater; or when the auditory 
threshold for at least three of these relevant frequencies 
are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran's initial claim for service connection for 
bilateral hearing loss was denied by the RO in an August 
1988 rating decision and this denial was upheld by the Board 
in a March 1999 decision.  The veteran was notified of that 
decision and of his appellate rights, but he did not file an 
appeal, and that Board decision is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 3.156.  It is provided, however, that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108; Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim.  See 
Barnett v. Brown, 83 Fed. 3d 1380 (Fed. Cir. 1996).  

In this case, as there is a prior final Board decision, this 
claim may not be opened and allowed unless new and material 
evidence is presented or secured.  Consequently, the 
evidence that must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the March 1990 Board decision.

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly 
and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in conjunction with the evidence 
previously assembled is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

VA must first determine whether newly presented evidence is 
"new," that is, not of record at the time of the last final 
disallowance of the claim, and not cumulative of other 
evidence that was then of record.  If new, the evidence must 
be "probative" of the issue at hand.  See Evans v. Brown, 
9 Vet. App. 273 (1996).  Finally, for the purpose of 
determining whether a case should be reopened, the 
credibility of evidence added to the record must be 
presumed.  The only exception to this would be where the 
evidence presented is either beyond the competence of the 
individual making the assertion, or is inherently 
incredible.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Court 
of Appeals for the Federal Circuit held that 38 C.F.R. 
§ 3.156(a) emphasized the importance of a complete 
evidentiary record for the evaluation of a veteran's claim, 
rather than the effect of the evidence on the outcome.  The 
Court stressed that under the regulation, new evidence that 
was not likely to convince the Board to alter a previous 
decision might still be material if that evidence provided 
"a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where 
it will not eventually convince the Board to alter its 
rating."  Hodge 155 F.3d at 1363.  

Analysis-New and material evidence:  The veteran's claim of 
service connection for hearing loss was last denied in a 
final decision issued by the Board in March 1990.  The 
evidence on file at that time included the service medical 
records and medical records from after service.  That 
evidence revealed that the veteran had an identifiable loss 
of hearing as documented by the audiometric examination at 
the time he was enlisted for military service in March 1975.  
A service audiometric examination conducted in March 1977, 
with minor difference, essentially confirmed the same degree 
of hearing loss as at service enlistment.  The examination 
at service separation was whispered voice only and indicated 
normal hearing.  VA audiometric examination conducted in 
July 1988 revealed essentially normal right ear hearing and 
slight high frequency loss for left ear hearing, some nine 
years after active military service.  In 1990, the Board 
concluded that the veteran had left ear hearing loss at 
service enlistment which was not demonstrated to have 
undergone any increase in severity during service, and that 
right ear hearing loss for VA purposes was not demonstrated 
at any time during or subsequent to service.  

The evidence submitted and received since the time of that 
decision includes a private audiometric examination which 
includes pure tone decibel thresholds which again do not 
demonstrate sufficient pure tone decibel threshold losses 
for the right ear for VA compensation purposes, but which do 
demonstrate such loss for the left ear.  This private 
evaluation also provided a diagnosis of a mild to moderate 
high frequency bilateral hearing loss, and speech 
discrimination was 98 percent for the right ear and 
94 percent for the left ear.  

Also on file is the transcript of the veteran's lay 
testimony which includes his opinion with respect to the 
hearing loss disability and other claimed disorders.  

Also added to the file is the report of a VA audiological 
examination from May 2002 which clearly showed, for the 
first time, that the veteran met the requirements of 
38 C.F.R. § 3.385 for hearing loss disability of each ear 
with average pure tone decibel thresholds for the right ear 
of 42.5 and for the left ear of 50, with speech recognition 
scores of 96 percent for each ear.  

Also on file is another May 2002 VA examination for ear 
disease which was conducted by a physician who reviewed the 
veteran's claims folder and who, upon request, provided an 
opinion as to the causal relationship between present 
hearing loss and the veteran's military service.  

This evidence added to the claims folder since the last 
final denial by the Board in March 1990 is new and it is 
also material to the veteran's claim.  This evidence first 
identifies bilateral hearing loss for VA purposes and 
includes an opinion about current hearing loss and a 
possible etiological relationship to incidents of the 
veteran's military service.  This evidence is both new and 
material to the veteran's claim and must be considered to 
fairly decide the merits of that claim.  38 C.F.R. 
§ 3.156(a).  

Analysis-Merits:  Upon reopening the veteran's claim of 
service connection for bilateral hearing loss and upon a de 
novo consideration of all of the evidence of record, the 
Board concludes that a preponderance of the evidence of 
record is against the veteran's claim.  

The physical examination for enlistment clearly revealed 
hearing loss disability sufficient for VA compensation 
purposes for the left ear.  Although the right ear pure tone 
decibel thresholds did not meet the VA criteria for an award 
of service connection, the right ear decibel threshold at 
4,000 Hertz was clearly elevated at enlistment as well.  As 
less than normal hearing for each ear was noted in the 
physical examination for enlistment, there is no presumption 
of sound condition at enlistment  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304 (b).  

A service audiometric examination of November 1978, was very 
similar at the relevant frequencies to the enlistment 
audiometric examination.  This examination did not document 
an identifiable increase in hearing loss disability for 
either ear.  An audiometric examination was not taken at 
service separation, but hearing was recorded as normal, with 
whispered voice reported as 15/15 for each ear.  The two 
audiometric examinations on file during service, from 
enlistment in March 1975 and 3 years and 8 months later in 
November 1978, do not demonstrate any increase in severity 
of hearing loss disability for either ear, and the 
separation examination noted normal hearing, so there is no 
presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a)(b)  

A VA audiometric examination conducted some nine years after 
service in July 1988 reflected pure tone decibel thresholds 
for the right ear which were actually improved from those 
reflected from the audiometric examination during service in 
November 1978.  The pure tone decibel thresholds for the 
left ear in 1988 were very similar to those taken during 
service in 1978, except that at the decibel threshold at 
3,000 Hertz had increased from 40 during service to 50 nine 
years after service.  Again, based upon this evidence, the 
veteran was shown to have hearing loss disability for VA 
compensation purposes at service enlistment, 3 years and 
8 months later during service, and nine years after service.  
The veteran was not shown to have hearing loss disability 
for VA purpose at service enlistment, 3 years and 8 months 
later during service, or even nine years after service.  

Subsequent audiometric examinations, both private and VA, 
conducted many years after service, reveal increased hearing 
loss for each ear and, in May 2002, over 22 years after 
service, first revealed hearing loss disability for VA 
purposes for both ears.  

The veteran's claims folder was referred to a VA physician 
experienced in the field of ear disease in May 2002, and it 
is clear that this doctor carefully reviewed the veteran's 
claims folder.  The veteran reported his recollection of 
various noise exposure during service but he denied any one 
incident that was extremely noisy and that precipitated any 
immediate hearing loss or tinnitus.  He stated that he did 
not use any ear protection while in the military "although 
possibly the last year they may have supplied protection."  
The service medical records reveal that in July 1975, while 
the veteran was undergoing basic military training, he was 
fitted for ear plugs.  This physician pointed out that the 
veteran's most recent VA audiometric examination did "not 
show the typical pattern of a noise-induced hearing loss."  
He noted that at service enlistment, the veteran showed "a 
significant bilateral high frequency hearing loss, a little 
worse in the left ear than the right."  Less than a year 
before his discharge, another service audiometric 
examination "showed the same hearing loss in 1978 as he had 
in 1975[;] therefore[,] at least up until less than a year 
before discharge, his audiogram had not changed in that 
period of time."  This doctor concluded that the veteran 
likely had a high frequency hearing loss which was probably 
a inherited or congenital form of hearing loss or could 
possibly have been from some incident when he was younger.  
He reported that the preponderance of evidence was that 
hearing loss due to acoustic trauma was not progressive 
hearing loss but that the veteran's hearing loss was indeed 
shown to be a progressive process.  This physician concluded 
that the veteran's current hearing loss was not caused or 
aggravated during service.   

The Board finds the recent May 2002 VA examination report 
with nexus opinion to be persuasive, and consistent with the 
objective evidence on file.  There is no competent medical 
evidence supporting the veteran's claim to having hearing 
loss at present which is causally related to incidents of 
military service.  The only competent opinion on file 
relates current hearing loss to causes other that military 
service.  Thus, the Board finds that the preponderance of 
the evidence is against service connection for bilateral 
hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

